DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 11/16/2021.
Applicant’s amendments filed 11/16/2021 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1 and 3.
Claim Objections
Claims 1-9 are objected to because of the following informalities:
Claim 1 recites “the active dopants” which should be replaced with “active dopants”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 7,943,954 to Wu et al. (hereinafter Wu).
With respect to Claim 1, Wu discloses a method to diverge a current from a perimeter in a vertical microdevice (e.g., a method of forming highly resistive implanted perimeter 44/54 to isolate a junction of the vertical light emitting device) (Wu, Figs. 1, 3, 3A, 4, 5, Col. 1, lines 16-26; Col. 2, lines 15-28; Col. 3, lines 57-59; Col. 4, lines 41-67; Col. 5, lines 1-35; Col. 6, lines 4-62; Col. 7, lines 17-50; Col. 9, lines 28-67) comprising:
       forming a doped semiconducting microdevice layer (e.g., p-GaN 44 and n-GaN 45 or n-GaN 62 and p-Gan 63) (Wu, Figs. 3, 3A, 4, 5, Col. 6, lines 4-34; Col. 7, lines 17-31; Col. 9, lines 28-41) on a microdevice substrate (46/51/61);

       connecting a voltage source (e.g., top contact is provided on the substrate to form a vertical device connected to the external wire and the bottom contact is attached to the lead-frame, as in Fig. 1) (Wu, Figs. 3, 3A, 4, 5, Col. 5, lines 6-16; Col. 6, lines 35-50; Col. 7, lines 28-50) to the contact pads and a common electrode (e.g., metal or metallized lead-frame to provide an electrical contact between the diode and the external circuit is interpreted as a common electrode); and
       decreasing a concentration of the active dopants (e.g., forming highly resistive implanted perimeter 44/54 or 71 in Fig. 5D to isolate a junction of the vertical light emitting device) (Wu, Figs. 1, 3, 3A, 4, 5, Col. 6, lines 6-34; lines 51-56; Col. 7, lines 28-42; Col. 9, lines 61-64) to diverge the current from the perimeter (e.g., highly resistive implanted perimeter 44/54 or 71 in Fig. 5D is sufficiently resistive such that negligible current flow occurs in the perimeter of the device when voltage is applied, and the current flows through the junction surrounded by the implanted perimeter).
Regarding Claim 4, Wu discloses the method of claim 1. Further, Wu discloses the method, wherein a contact area of the contact pads (e.g., 47/56, or bond pad 66 in Fig. 5) (Wu, Figs. 3, 3A, 4, 5, Col. 6, lines 45-50; Col. 7, lines 17-27; Col. 9, lines 29-35) is defined to limit the lateral current flow (e.g., the metal contact 47 is used as an implant mask to form the implanted perimeter 44/54 or 71 in Fig. 5D).
Regarding Claim 5, Wu discloses the method of claim 1. Further, Wu discloses the method, wherein decreasing the concentration of the active dopants is done by a counter doping (e.g., implanting phosphorus in the p-type GaN layer) (Wu, Figs. 3, 3A, 4, 5, Col. 6, lines 51-56).
Regarding Claim 6, Wu discloses the method of claim 5. Further, Wu discloses the method, wherein the contact pads (e.g., 47/56, or bond pad 66 in Fig. 5) (Wu, Figs. 3, 3A, 4, 5, Col. 6, lines 45-50; Col. 7, lines 17-27; Col. 9, lines 29-35) are used as a mask (e.g., the metal contact 47 is used as an implant mask to form the implanted perimeter 44/54 or 71 in Fig. 5D).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0316036 to Furukawa in view of Epler (US Patent No. 9,312,437).
With respect to Claim 1, Furukawa discloses a method to form a vertical microdevice (e.g., a method of forming light emitting device having a plurality of protrusions having dimensions between 10 to 100 m and separated by trenches between lateral sides of the protrusions) (Furukawa, Figs. 1A-1B, 4A-4B, ¶0002, ¶0019-¶0045) comprising:
       forming a doped semiconducting microdevice layer (e.g., 58) (Furukawa, Figs. 1A-1B, 4A, ¶0020, ¶0032, ¶0036-¶0040) on a microdevice substrate (10);
       forming contact pads (e.g., electrodes 52) (Furukawa, Figs. 1A-1B, 4A, ¶0038, ¶0040) on the microdevice layer (58);
       connecting a voltage source (e.g., the light emitting device of Figs. 1A-1B operates by applying power such that operating current flow between the first and second electrodes 52 and 56) (Furukawa, Figs. 1A-1B, 4A-4B, ¶0002, ¶0019) to the contact pads (52) and a common electrode (e.g., the second electrode 56 that is common to the plurality of light emitting protrusions).
Further, Furukawa does not specifically disclose a method to diverge a current from a perimeter comprising: decreasing a concentration of the active dopants to diverge the current from the perimeter.
However, Epler teaches a method of forming semiconductor light emitting devices (Epler, Figs. 3A-3C, Col. 1, lines 15-28; Col. 2, lines 25-37; Col. 4, lines 1-62) with modified current distribution across p-type layer by inhibiting current flow in the perimeter at the periphery of the p-type layer and diverting the current flow from the perimeter to the center of the light emitting layer (Epler, Figs. 3A-3C, Col. 4, lines 4-17; lines 26-44), wherein the diverting of the current flow is provided by implantation (e.g., H+ implant) to 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Furukawa by forming current injection inhibition regions by implantation as taught by Epler, wherein the current injection inhibition regions are formed before etching the light emitting layers to form a plurality of light emitting regions of Furukawa to have a method to diverge a current from a perimeter comprising: decreasing a concentration of the active dopants to diverge the current from the perimeter in order to reduce the amount of light that is lost and to improve extraction efficiency and to provide more uniform current distribution across the light emitting region of the device (Epler, Col. 1, lines 15-28; Col. 2, lines 25-37; Col. 4, lines 37-49).
Regarding Claim 3, Furukawa in view of Epler discloses the method of claim 1. Further, Furukawa discloses the method, wherein a thickness of the doped semiconducting microdevice layer (e.g., 58) is reduced (e.g., etching the semiconductor stack body 58 to form protrusions 40) (Furukawa, Figs. 1A-1B, 4A-4B, ¶0041, ¶0036) to limit a lateral current flow.
Regarding Claim 4, Furukawa in view of Epler discloses the method of claim 1. Further, Furukawa discloses the method, wherein a contact area of the contact pads (52) (Furukawa, Figs. 1A-1B, 4A-4B, ¶0036, ¶0038-¶0041) is defined to limit the lateral current flow (e.g., the electrodes 52 are used to define separations between protrusions 40 that would limit current flow between protrusions 40).
Regarding Claim 7, Furukawa in view of McGroddy discloses the method of claim 3. Further, Furukawa discloses the method, wherein the thickness of the doped semiconducting microdevice layer (58) (Furukawa, Figs. 1A-1B, 4A-4B, ¶0036, ¶0038-¶0041) is done by etching.
Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0316036 to Furukawa in view of Epler (US Patent No. 9,312,437) as applied to claim 1, and further in view of Dawson et al. (US Patent No. 7,598,149, hereinafter Dawson).
Regarding Claim 2, Furukawa in view of Epler discloses the method of claim 1. Further, Furukawa does not specifically disclose that a metal-Insulator-semiconductor is formed around at least part of a contact pad. However, Dawson teaches a method of forming an array of micro-LEDs (Dawson, Figs. 1(a)-1(d), 3-4, 5(a)-5(c), Col. 1, lines 5-15; Col. 2, lines 44-60; Col. 5, lines 66-67; Col. 6, lines 1-63; Cols. 7-10), wherein a metal-Insulator-semiconductor (e.g., metal 30 and insulator 28 are formed on sidewalls of semiconductor mesas in Fig. 1(d); or metal 42 and insulator 40 are formed on sidewalls of semiconductor mesas in Fig. 5(c)) (Dawson, Figs. 1(d), 3-4, 5(c), Col. 8, lines 31-67; Col. 9, lines 1-17; lines 35-67; Col. 10, lines 1-30) is formed around at least part of a contact pad (e.g., 31).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Furukawa/Epler by forming an array of light emitting devices as taught by Dawson to have the method, wherein a metal-Insulator-semiconductor is formed around at least part of a contact pad in order to provide reliable metallization of the devices, and to improve optical and electrical performance of the devices (Dawson, Col. 2, lines 61-67; Col. 4, lines 37-45; Col. 9, lines 1-13).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0316036 to Furukawa in view of Epler (US Patent No. 9,312,437) as applied to claim 1, and further in view of McGroddy et al. (US 2015/0187991, hereinafter McGroddy).
Regarding Claim 5, Furukawa in view of Epler discloses the method of claim 1. Further, Furukawa does not specifically disclose that decreasing the concentration of the active dopants is done by a counter doping or a laser ablation. However, McGroddy teaches forming LED devices (McGroddy, Figs. 22, 25, ¶0003, ¶0010-¶0020, ¶0122-¶0127) with confined current injection areas within the active layer by implantation of the dopants, wherein the dopants include n-type/p-type dopants to change the dopant types (e.g., from p-type to n-type) that is interpreted as counter doping.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Furukawa/Epler by forming current injection inhibition regions by implantation as taught by McGroddy to have the method, wherein decreasing the concentration of the active dopants is done by a counter doping in order to provide improved light emitting devices with increased efficiency (McGroddy, ¶0003, ¶0009-¶0020, ¶0122-¶0127).
Regarding Claim 6, Furukawa in view of Epler and McGroddy discloses the method of claim 5. Further, Furukawa discloses the method, wherein the contact pads (e.g., 52) (Furukawa, Figs. 1A-1B, 4A-4B, ¶0036, ¶0038-¶0041) are used as a mask (e.g., to form separations between the protrusions 40).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0316036 to Furukawa in view of Epler (US Patent No. 9,312,437) as applied to claim 7, and further in view of Dawson (US Patent No. 7,598,149).
Regarding Claim 8, Furukawa in view of Epler discloses the method of claim 7. Further, Furukawa does not specifically disclose that the etching process is by dry etching, wet etching or laser ablation. However, Dawson teaches forming an array of micro-LEDs (Dawson, Figs. 1(a)-1(d), Col. 1, lines 5-15; Col. 2, lines 44-60; Col. 6, lines 23-49) by forming arrays of mesas using dry etching processes because of its flexibility in offering isotropic and anisotropic etching by varying parameters to produce high etch rate and selectivity, minimal surface roughening, and good reproducibility.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Furukawa/Epler by forming a plurality of protrusions as a plurality of mesas by controlling an etch process as taught by Dawson to have the method, wherein the etching process is by dry etching in order to provide improved method of forming an array of micro-LEDs that yields high etch rate and selectivity, minimal surface roughening, and good reproducibility (Dawson, Col. 1, lines 5-15; Col. 2, lines 44-60; Col. 6, lines 23-49).
Regarding Claim 9, Furukawa in view of Epler and Dawson discloses the method of claim 8. Further, Furukawa discloses the method, wherein the contact pads (52) (Furukawa, Figs. 1A-1B, 4A-4B, ¶0036, ¶0038-¶0041) are used as a mask (e.g., to form separations between the protrusions 40).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891